department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number number release date uil uil date date dear ------------ requested certain rulings relating to the tax consequences of a proposed transaction employer_identification_number this is in response to a letter from l’s veba authorized representative who has the information submitted shows that m the employer established l as a voluntary employees_beneficiary_association trust effective ------------------------- l based on a determination_letter dated --------------------------- is exempt from federal_income_tax under sec_501 of the internal_revenue_code it provided sickness accident and other_benefits for eligible employees of the employer and its affiliates due to a series of business reversals the employer and its affiliates ceased operations beginning in ------- or subsequently were placed under federal_agency control with assets and operations disposed by such agencies as a result of the termination of the business operations of the employer and its affiliates the veba ceased to receive new contributions on ---------------- ------ at that time the percentage of employer and employee contributions which had been private_letter_ruling made to the veba was approximately --- to --- respectively subsequently the veba satisfied all liabilities however it did not exhaust its assets as of ---------------------- the veba held dollar_figure----------- in assets because the funds were not segregated on the veba’s records by contributions it is difficult to ascertain the proportion of employer and employee funds remaining in the veba article i sec_2 of the veba document states ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------- on ---------------------- n an affiliate of the employer which participated in the veba contracted with o to manage certain real_estate limited_partnerships and or properties which it either owned or for which it was a general_partner due to its insolvency o subsequently became the general_partner of the entity that acted as the individual general_partner and acquired the corporate general_partner of various real_estate partnerships that held certain of the properties and or interests formerly owned by n ------ individuals including ------- of the employer’s former employees formed o at the time of the employer’s insolvency at that time o offered employment to a large number of former employees of the employer and its affiliates including employees of the employer’s affiliates n and p o currently employs several of the employer’s former employees o‘s remaining employees perform services which are similar to the services that are performed by the employer’s former employees on ---------------------- o established r the trust as a voluntary employees_beneficiary_association trust the trust based on a determination_letter dated ----------------------- is exempt from federal_income_tax under sec_501 of the code the veba currently does not have any records documenting the location of the employer’s former employees who contributed to the veba in connection with their attempts to liquidate the veba the trustees of the veba previously have determined that the cost associated with locating a substantial portion of the former beneficiaries of the veba would consume a substantial portion of the veba’s assets sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual be described in sec_501 it must be an employees’ association membership in the sec_1_501_c_9_-1 of the income_tax regulations provides that for an organization to sec_1_501_c_9_-4 of the regulations provides in part that whether prohibited private_letter_ruling association must be voluntary the organization must provide for the payment fo life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in this section sec_1 c - d of the regulations provides that it will not constitute prohibited inurement if on termination of a plan funded through a veba any assets remaining after satisfying all liabilities to existing plan beneficiaries are applied to provide life sick accident or other appropriate welfare benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees disqualified_benefit provided by an employer-maintained welfare_benefit_fund of a welfare fund reverting to the benefit of the employer sec_4976 of the code defines a disqualified_benefit to include any portion sec_4976 of the code imposes an excise_tax on an employer equal to of any based on a provision adopted by the trustees of the veba the trustees have the authority to determine the disposition of surplus assets upon termination of the plan provided that the surplus is used to provide benefits allowable under a_trust governed by sec_501 of the code the veba has paid all outstanding obligations and has no outstanding debts the trust provides health care benefits to current employees of o in a nondiscriminatory manner and is recognized as exempt under sec_501 the trustee of the trust has represented to the trustee of the veba that any transferred assets will be utilized to provide benefits to former employees of the employer and similarly situated employees of o in a nondiscriminatory manner assets transferred into the trust will be used to continue to provide permissible c benefits for employees of participating o members the proposed transfer will not constitute impermissible inurement under sec_501 of the code because the surplus assets will be used to provide permissible benefits on a nondiscriminatory basis to former employees of the employer and similarly-situated employees of o which has a common employment-related bond because it is affiliated with the employer through its continued management of one of the real_estate partnerships the balance of partnerships having been liquidated since date the two most recent liquidations occurring in date the transfer of the veba’s funds to the trust does not constitute a disqualified_benefit because no portion of the funds reverts back to the benefit of the employer therefore sec_4976 excise_tax does not apply accordingly we conclude as follows that the transfer of excess funds from the veba to the trust successor veba will not cause either the veba or the trust to cease to be recognized as exempt from federal_income_tax under sec_501 of the code private_letter_ruling that the transfer of excess funds from the veba to the trust will not constitute prohibited inurement under sec_501 of the code that the transfer of assets from the veba to the trust will not subject o any company related to o or the veba to the excise_tax under sec_4976 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to foundation’s authorized representative a copy of this letter should be kept in foundation’s permanent records if there are any questions about this ruling please contact the person whose name and telephone are shown in the heading of this letter sincerely robert c harper jr robert c harper jr manager exempt_organizations technical group
